DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                    FOURTH DISTRICT

                       VERINA VILLALON-ANCHONDO,
                                Appellant,

                                           v.

      U.S. BANK NATIONAL ASSOCIATION, As Trustee, In Trust on
       behalf of J.P. MORGAN MORTGAGE ACQUISITION TRUST,
                              Appellee.

                                    No. 4D19-2337

                                     [July 9, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Scott R. Kerner, Judge; L.T. Case No. 50-2016-CA-005921-
XXXX-MB.

  Mark L. Pomeranz of Pomeranz & Associates, P.A., Hallandale, for
appellant.

  Allison Morat of Bitman O’Brien & Morat, PLLC, Lake Mary, for
appellee.

PER CURIAM.

   Affirmed. 1

CIKLIN, CONNER and KLINGENSMITH, JJ., concur.

                                *          *          *

   Not final until disposition of timely filed motion for rehearing.




1 We are mindful of the issuance of Executive Order 20-159 (extending, until 12:01 a.m.

on August 1, 2020, Executive Order 20-94, which suspends and tolls any statute
providing for a mortgage foreclosure cause of action under Florida law). We trust any
motions directed to this order shall be filed in the lower tribunal upon issuance of our
mandate.